Filed 08/17/21                                    Case 21-21652                                          Doc 46




       1   1
           DAVID P. CUSICK, #160467, TRUSTEE
       2   NEIL ENMARK, #159185, attorney for Trustee
       3   KRISTEN A. KOO, #230856, Attorney for Trustee
           P.O. Box 1858
       4   Sacramento, California 95812-1858
           legalmail@cusick13.com
       5   (916) 856-8000
       6
       7
       8
                                    UNITED STATES BANKRUPTCY COURT
       9
                                     EASTERN DISTRICT OF CALIFORNIA
      10
                                            SACRAMENTO DIVISION
      11
      12
      13   IN RE:                 )                    Case No: 2021-21652-A-13C
      14                          )                    DCN: GW-1
                                  )
      15
           MARIA LEAH PAGTAKHAN, )                     TRUSTEE’S NON-OPPOSITION TO
      16                          )                    DEBTOR(S) MOTION TO CONFIRM
      17                          )
                                  )                    DATE:                 AUGUST 31, 2021
      18                          )                    TIME:                 9:00 A.M.
      19                          )                    JUDGE:                CLEMENT
                        Debtor(s) )                    COURTROOM:            28
      20
      21
                  DAVID P. CUSICK, TRUSTEE, does not oppose Debtor(s) Motion to Confirm Plan.
      22
                  The Debtor is current in plan payments to the Trustee. The Trustee believes the plan
      23
           nonstandard provisions paying aby combined tax refunds over $2000, (DN 40, Page 7), are
      24
           reasonable.
      25
                  The Trustee believes the plan satisfies 11 U.S.C. §1325.
      26
                  WHEREFORE, the Trustee requests that the matter be considered.
      27
      28   Dated: AUGUST 17, 2021                      /s/Neil Enmark _____________________
                                                       NEIL ENMARK, Attorney for Trustee

                                                          1
